Case 2:20-cv-10774-JC Document 21 Filed 09/09/21 Page 1 of 2 Page ID #:529




 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   TIMOTHY R. BOLIN (SBN 259511)
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (510) 970-4806
11         Facsimile: (415) 744-0134
12
           Email: timothy.bolin@ssa.gov
     Attorneys for Defendant
13
14                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
15                                WESTERN DIVISION
16
17   MATTHEW JAMES BROOKS,                          ) Case No. 2:20-cv-10774-JC
                                                    ) ____________
18                                                  )
            Plaintiff,                              ) JUDGMENT OF REMAND
19                                                  )
                    v.                              )
20                                                  )
     KILOLO KIJAKAZI, 1                             )
21   Acting Commissioner of Social                  )
                                                    )
22   Security,                                      )
                                                    )
23                                                  )
            Defendant.
24
25          The Court having approved the parties’ Stipulation to Voluntary Remand
26
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
27
28   1
      Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted in as the Defendant
     pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.


                                                   -1-
Case 2:20-cv-10774-JC Document 21 Filed 09/09/21 Page 2 of 2 Page ID #:530




 1   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 2   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 3   DECREED that the above-captioned action is remanded to the Acting
 4   Commissioner of Social Security for further proceedings consistent with the
 5   Stipulation to Remand.
 6
 7
     DATED:      September 9, 2021
 8
 9                                                /s/
                                     HONORABLE JACQUELINE CHOOLJIAN
10                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            -2-
